Citation Nr: 0827054	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent disability rating for a left knee disability and 
a right knee disability.  The Board remanded the claims for 
additional development in June 2007.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in her favor, the 
veteran's left knee disability is productive of moderate 
subluxation and lateral instability.

2.  The veteran's right knee disability is productive of 
slight subluxation and lateral instability.

3.  The veteran's left knee arthritis is manifested by full 
extension and flexion limited at 90 degrees; however, when 
even pain is considered, the veteran's left knee flexion does 
not result in functional loss consistent with or comparable 
to limitation of flexion of the left leg to 30 degrees.  

4.  The veteran's right knee arthritis is manifested by full 
extension and flexion limited at 90 degrees; however, when 
even pain is considered, the veteran's left knee flexion does 
not result in functional loss consistent with or comparable 
to limitation of flexion of the left leg to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 20 percent for 
left knee instability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a separate evaluation in excess of 10 
percent for right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2007).

3.  The criteria for a separate 10 percent evaluation for 
limitation of left knee flexion due to arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260-61 (2007).

4.  The criteria for a separate 10 percent evaluation for 
limitation of right knee flexion due to arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260-61 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Left knee disability

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98 (1998), the 
VA General Counsel further explained that, when a veteran has 
a knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56,703 (1998).  The VA General Counsel held 
that separate ratings could be provided for limitation of 
knee extension and flexion under Diagnostic Codes 5260 and 
5261.  VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004).  
Precedent opinions of the VA General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

The veteran's left knee disability and right knee disability 
are currently rated as 10 percent disabling under DC 5257, 
which pertains to recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2007).  Diagnostic 
Code 5260, which pertains to limitation of flexion of the 
leg, and Diagnostic Code 5261, which contemplates limitation 
of extension of the leg, are also applicable in this claim.  
38 C.F.R. § 4.71a, DCs 5260, 5261 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation 
or locking of the bilateral knees.  Similarly, ankylosis of 
the bilateral knees has not been demonstrated.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  The rating criteria for Diagnostic Code 5257 (other 
impairment of the knee) are as follows: a knee impairment 
with recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5257.  

On VA examination in May 2002, the veteran complained of 
intermittent bilateral knee pain and stiffness.  She denied 
any weakness, heat, redness, instability or giving way, or 
true locking.  She reported no swelling as long as she took 
her medication.  She stated that she had increasing pain and 
popping if she stayed on her feet for too long and also 
reported a protuberance developing below her knee cap.  She 
complained of flare-ups of stiffness when it rained.  She had 
not had any knee surgery and did not use crutches, braces, 
canes, or corrective shoes.  She stated that due to the pain 
in her knees, she was only able to work part-time.  
Examination revealed a normal gait and no instability, 
weakness, tenderness, redness, heat, abnormal weight bearing, 
ankylosis, leg length discrepancy, or inflammatory arthritis.  
There was some crepitation with motion, and the veteran cried 
out in pain with crepitation of her right knee.  Range of 
motion testing in the left knee showed 100 degrees active 
flexion and -10 degrees extension.  Range of motion testing 
in the right knee showed 90 degrees active flexion and -10 
degrees extension.  Bilateral knee x-rays showed no apparent 
abnormalities or evidence of rheumatoid arthritis or other 
degenerative diseases.  The examiner diagnosed the veteran 
with knee pain.  She found no evidence of degenerative 
arthritis or abnormal calcification of the patella.  She 
stated that the pain appeared to be from disuse rather than 
an anatomical abnormality.  

VA treatment records dated in November 2001 and January 2002 
show that the veteran received periodic treatment for knee 
pain.  There were no radiographic abnormalities of the 
bilateral knees.  

At a July 2007 VA examination, the veteran reported having to 
use a cane to aid in walking and stated that she was only 
able to walk 1 to 3 miles.  She complained of giving way, 
instability, pain, stiffness, and weakness in the left knee.  
She stated that she had one to two episodes a year of 
dislocation or subluxation and locking in the left knee.  She 
reported moderate weekly flare-ups that lasted 3 to 7 days 
and caused her to be unable to work or stand.  Examination 
revealed an antalgic gait with no evidence of abnormal weight 
bearing.  Range of motion testing of the left knee showed 90 
degrees flexion and 0 degrees extension with pain.  There was 
additional limitation of motion on repetitive use due to 
pain.  There was no inflammatory arthritis or joint 
ankylosis.  An x-ray of both knees revealed minimal 
degenerative changes in the bilateral knees.  The examiner 
diagnosed the veteran with patellar femoral syndrome.  

On VA examination in February 2008, the veteran complained 
that her left knee condition was worse than her right knee, 
but stated that she had popping in both joints and could only 
stand for limited periods.  She reported pain, swelling, and 
heat in the knees and moderate weekly flare-ups in the left 
knee lasting 3 to 7 days that impaired her from working or 
standing.  She denied surgeries and the current use of a 
brace or cane.  There was no indication of recurrent 
subluxation or dislocation.  Examination revealed a normal 
gait with no swelling, erythema, warmth to palpation, or 
muscle atrophy.  There was tenderness on the medial joint 
line of the left knee but no tenderness on the right.  Range 
of motion testing of the right knee showed 90 degrees active 
flexion with pain and full extension.  Range of motion 
testing of the left knee showed 115 degrees active flexion 
with pain and full extension.  There was crepitus and popping 
on both knees with range of motion.  The collateral ligaments 
were stable to varus/valgus stress, and there was normal 
muscle strength for both lower extremities.  The veteran had 
negative drawer and McMurray's test of both knees as well as 
negative DeLuca criteria.  X-rays of both knees showed 
minimal degenerative changes for both knees.  The diagnosis 
was degenerative joint disease of the bilateral knees.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's bilateral knees had 
full extension at 0 degrees or -10 degrees.  Extension to 0 
degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 therefore cannot serve as a basis for an increased 
rating for these cases.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating for these cases.  The flexion 
of the veteran's bilateral knees would have to be limited to 
30 degrees in order to warrant an increased rating of 20 
percent.  Flexion of the bilateral knees limited at most to 
90 degrees with pain warrants separate 10 percent ratings 
under DC 5260.  

Under DC 5257, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, DC 5257.  Based on the above, the Board 
finds that the veteran has moderate left knee instability and 
mild right knee instability, which warrant separate 20 and 10 
percent ratings, respectively.  

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
assignments of effective date provisions were not provided 
until March 2006, the Board finds that the veteran is not 
prejudiced in this case by the Board's grant of an increase 
rating.  In this regard, the agency of original jurisdiction 
will be responsible for providing proper notice with respect 
to the effective date when they effectuate the grant.   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.     

In this case, the Board is aware that the April 2002 notice 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in her May 2002, July 2007, and February 2008 VA 
examinations, in which descriptions were made regarding the 
effect of the service-connected disability on employability 
and daily life.  These statements indicate an awareness on 
the part of the veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  Id., citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  These 
showings of actual knowledge satisfy the first and fourth 
requirements of Vazquez-Flores.  

Finally, the September 2002 rating decision includes a 
discussion of the rating criteria utilized in the present 
cases, and this criteria was set forth in further detail in 
the January 2003 Statement of the Case, the June 2006 
Supplemental Statement of the Case, and the May 2008 
Supplemental Statement of the Case.  The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and therefore, the veteran is not prejudiced with 
respect to the third notification requirement of Vazquez-
Flores.  In light of the foregoing, the Board finds that any 
error in the notices provide did not prejudice the veteran. 

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in May 2002, July 2007, and February 2008.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for left knee 
instability is granted.

An increased rating for right knee instability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of flexion of the left knee is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of right knee flexion is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


